202 F.2d 155
Elizabeth M. PETCH, Petitioner on Review,v.COMMISSIONER OF INTERNAL REVENUE, Respondent on Review.
No. 11825.
United States Court of Appeals Sixth Circuit.
Feb. 14, 1953.

Ralph W. Barbier, Detroit, Mich., for petitioner.
H. Brian Holland and Charles W. Davis, Washington, D.C., for respondent.
PER CURIAM.


1
Upon consideration of the motion to docket and dismiss this cause, filed herein by the respondent on review, and it appearing that counsel for the petitioner on review has consented to the granting thereof;


2
It is ordered and adjudged that this cause be, and is hereby docketed and dismissed, without costs to any party.


3
It is further ordered that the Clerk of this Court is directed to transmit to the Clerk of the Tax Court of the United States at Washington, D.C., a certified copy of this order, and advise the respective parties of the action taken herein.